..   -                                                11/25/2015 SCANNED Page 1




                 CASE NO. 366-82883-2015                 COliNTSINGLE                      INCIDENT NO.ffRN: 9140436675/DOO I

     THE STATE OF TEXAS                                                   §            IN Tnt: 366TH JUDICf,\L
                                                                          §                                            FILED IN
     v.                                                                   §            DISTRICT COURT 5th COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                          §
     JOHN TURNER GRAY                                                     §                             1/4/2016
                                                                                       COU.IN COliNTY, TEXAS     3:54:04 PM
                                                                          §                                   LISA MATZ
     STATE ID NO.: TX08439240                                             §                                     Clerk
                                                       JliDGMENT OF CONVICHON BY JtiR\"
                                                                             Date Judgment
     Judge Presiding:           HON. RAY WHELESS                                                    11/6/2015
                                                                             Entered:
                                                                             Attorney for
     Attorney for State:        COURTNEY M. NEEL                                                    MARK HEIDENHEIMER
                                                                             Defendant:
     Offense for which Defendant Convicted:
     ASSAULT FAMffiOUSE MEM 2+W/IN 12 MONTHS
     Charging Instrument:                                                    Statute for Offense:
     INDICTMENT                                                              25.11 Penal Code
     Date of Offense:
     1/24/2015
     Degree of Offense:                                                      Plea to Offense:
     3RD DEGREE FELONY                                                       NOT GUILTY

     Verdict of Jury:                                                        Findings on Deadly Weapon:
     GUILTY                                                                  N/A
                                                                     Plea to 2'• Enhancement/Habitual
     Plea to I • Enhancement
                                             N/A                     Paragraph:                                  N/A
     Para ra h:
     Findings on I" Enhancement                                      Findings on 2'•
     Paragraph:                              N/A                     Enhancement/Habitual Paragraph:             N/A
                                                      Date Sentence lmJ2osed:                        Date Sentence to Commence:
     Punished Assessed by:
     JURY                                              1116/2015                                     11/6/2015

     Punishment and Place            FIVE (5) YEARS INSTITUTIONAL DIVISION, TDCJ
     of Confinement:
     Fine:                                   Court Costs:     Restitution:         Restitution Payable to:
     $ 4 OOO.OO                              $ 305_00         $ NA                 D  VICTIM (see below)         D AGENCY/AGENT (see
          '                                                                        below
     THE CONFINEMENT ORDERED SHALL RUN CONCURRENTLY.
     THE FINE ORDERED SHALL RUN CONCURRENTLY.

     0 SENTENCE OF CONFINEMENT SUSPEND ED, DEFENDANT PLACED ON COMMUNITY SUPERVISION
     FOR

                                                    '
     Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
     The age of the victim at the time ofthe offense was N/A years.
                    If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
     Time           From          to          From _ _ to _ _ From                to
     Credited:
                    From          to          From        to         From         to
     76DAYS
                           If Defendant is to serve sentence in county jail or is 3iven credit toward fine and costs. enter days credited

     TURNER 366·82883·15                     JOHN TURNER GRAY                                   366-82883-20 I 5
     I o£3
                  below.
                  N/A DAYS        NOTES: N/A

All pertinent information, names and assessments indicated above are incorporated into the language of the judgment
below by reference.


          This cause was called for trial in Collin County, Texas. The State appeared by her District Attorney.

Counsel/ Waiver of Counsel (select one)
[8J Defendant appeared in person with Counsel.
D      Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.

         It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was
read to the jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.

         The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to
determine the guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the
jury delivered its verdict in the presence of Defendant and defense counsel, if any.

           The Court received the verdict and ORDERED it entered upon the minutes of the Court.

Punishment Assessed by Jury I Court I No election (select one)
IZJ  Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence
relative to the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After
due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
D Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of
punishment, the Court assessed Defendant's punishment as indicated above.
D No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After
hearing evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.

        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that
Defendant is GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done
according to the applicable provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.

         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court
costs, and restitution as indicated above.

Punishment 0 lions select one
     Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or
the Sheriffofthis County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The
Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant
remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
ORDERS that upon release ftom confinement, Defendant proceed immediately to the Collin County District Clerk. Once
there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and
restitution as ordered by the Court above.
D County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Collin County, Texas on the date the sentence is to commence. Defendant shall be
confined in the Collin County Jail for the period indicated above. The Court ORDERS that upon release ftom confinement,
 Defendant shall proceed immediately to the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay,
or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
D Fine Only Payment. The punishment assessed against Defendant is for a •·1NE ONLY. The Court ORDERS Defendant to
 proceed immediately to the Office of the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay or
 make arrangements to pay all fines and court costs as ordered by the Court in this cause.
TURNER366-82883·15                  JOHN TURNER GRAY                                 366-82883-2015                            p,,,
2of3
         Exec~~~· 's~s                              nsion of Se~~~~- select one ... .                       L
            'Th~:Court ORDERS Defendl!nl's sentence EXECUTEDi' ·. .             . . . · .•. '      .       .
     ·0      The CllurtORDERSDefendant's:sentence·ofcontinement:SUSPENDEii:.The Court ORDERS·Defundant placed on '
         ooilini~\ty supervisil'n for th,e adjudged period (above) so iong as 'oefendalit,abldes'by ,and does.riot violate the tenns an~ '
         Conditions. ofcommunity super\rision, The order ~etting'rith.ihe tenils and'condjtions community supervision is            l           of
         incorporatedinto thisjudgment by'reference; ... .' · · · ,, ·              . . 'l• · '
                                   ·'                                          ''        .      .      .                           '


                    '
                        Th~
                         ' Court ORDERS that D~fendant
                                                 ,. .
                                                       ls. given credit noted above on ' this sentence
                                                                                               -.  .
                                                                                                       for the
                                                                                                            . time spent incarcerated.
                          . .           .      .             ... ·, _,.).                .      .. '.                        -           l
                  Following the disposition or this cause, .the 'defendant's fingeqirit\ts }~ere; in 'open court, pl~ced. upon a Judgment
         Certificau, of Defendant:s. Prints .. Said Certificate. is l\ttach~d hereto ,and. is incorporated by 'refererice·'as' a part·':o(t)lis
         Judgment. ·                                                ':.' ·              '·                                            "'; '
                                                                                          '.                                                                       '
                                                                                                                                                                   :
                        Furthermore. the following soedal.findiilgs                                        or ord~rs apoly;




                                  , ·:.;!' '"
                                    ~;·'
                                                                                                           ''· '· PRINTED NAME''"''' :
                                                                                                           ···~If sitting ·tor Presi~i.ri~Judile
'
·}-·'.
                    - . ~-
                                  i''J
                                          ,.. . ·- , '
                                                '



                                              ..
                                        ;<
                                                                                                                                       ..-. -
                                         ;,                    "-···' '                                                                                     '.(.
         Clerk:

                                                          ,•,.


    '.:'



                                                           '       '       .
             ...-

                                                                                        ...

                                                               '       '
                                                                           : ·:C'
                                                                                    (
                                                                                                                .   ''

                                                                                                            '
                                                                                               .--·.         {)~7'_

                                                                               'JOHNTURNERGRAY, ·,                                        :366-82883-2015
                             ..
                                                                                                                                                                       ).   c     j'
                                                                                                                                                                       ;        --'